             Case 5:19-cr-00004-F Document 320 Filed 08/04/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    UNITED STATES OF AMERICA,               )
                                            )
                       Plaintiff,           )
                                            )
    -vs-                                    )   Case No. CR-19-0004-006-F
                                            )
    WYLEMA WILSON,                          )
                                            )
                       Defendant.           )


                                       ORDER

           Before the court is defendant, Wylema Wilson’s Motion for Reduction of
Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i). Doc. no. 315.1 Plaintiff, United
States of America, has responded to the motion. Doc. no. 319. Upon review of the
parties’ submissions, the court finds that defendant’s motion should be denied.
                                           I.
           Defendant posits that her medical conditions—Type 2 diabetes, obesity,
hyperlipidemia, dementia, epilepsy/seizure disorder, hypertension, heart disease,
asthma, acid reflux disease, and substance abuse disorder—put her at significant risk
of severe and life-threatening illness from COVID-19. Because of the present




1
  Defendant’s motion was filed as a “Motion for Reconsideration of Motion for Sentence
Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A).” By order filed July 14, 2021, the court
construed defendant’s motion as a Motion for Reduction of Sentence Under 18 U.S.C.
§ 3582(c)(1)(A)(i). See, doc. no. 316.
          Case 5:19-cr-00004-F Document 320 Filed 08/04/21 Page 2 of 5




pandemic, her medical conditions, and her current housing,2 defendant claims that
extraordinary and compelling reasons exist to reduce her sentence pursuant to 18
U.S.C. § 3582(c)(1)(A)(i).        Defendant maintains that the statute’s exhaustion
provision has been satisfied by the denial of her compassionate release request by
the Central Office of the Bureau of Prisons in Washington, D.C.
                                              II.
       “Federal courts generally lack jurisdiction to modify a term of imprisonment
once it has been imposed.” United States v. Graham, 704 F.3d 1275, 1277 (10th Cir.
2013) (citing Dillon v. United States, 560 U.S. 817, 819 (2010)). “[A] district court
is authorized to modify a defendant’s sentence only in specified instances where
Congress has expressly granted the court jurisdiction to do so.” United States v.
Baker, 769 F.3d 1196, 1198 (10th Cir. 2014) (quoting United States v. Price, 438
F.3d 1005, 1007 (10th Cir. 2006)).
       “Congress expressly granted district courts limited jurisdiction to modify
sentences in 18 U.S.C. § 3582(c).” Baker, 769 F.3d at 1198. Section 3582(c) reads,
in pertinent part, as follows:
              (c) Modification of an imposed term of imprisonment.—
              The court may not modify a term of imprisonment once it
              has been imposed except that—

                  (1) in any case—

                     (A) the court, upon motion of the Director of the
                     Bureau of Prisons, or upon motion of the defendant


2
  Defendant is currently housed at the Federal Medical Center (FMC) Carswell in Fort Worth,
Texas. FMC Carswell currently has zero inmates and staff positive for COVID-19. It has had 7
inmate deaths and 646 inmates and 3 staff who have recovered from the disease. See,
www.bop.gov/coronavirus (last accessed August 4, 2021). Defendant asserts that in addition to
her risk of having a severe and life-threatening illness from COVID-19, FMC Carswell refuses to
render adequate and necessary medical care for her medical conditions.



                                              2
         Case 5:19-cr-00004-F Document 320 Filed 08/04/21 Page 3 of 5




                   after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the
                   Bureau of Prisons to bring a motion on the
                   defendant’s behalf or the lapse of 30 days from the
                   receipt of such a request by the warden of the
                   defendant’s facility, whichever is earlier, may
                   reduce the term of imprisonment (and may impose
                   a term of probation or supervised release with or
                   without conditions that does not exceed the
                   unserved portion of the original term of
                   imprisonment), after considering the factors set
                   forth in [18 U.S.C. § 3553(a)] to the extent that they
                   are applicable, if it finds that—

                          (i) extraordinary and compelling reasons
                          warrant such a reduction; . . .

                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i).
                                         III.
      With respect to the statute’s exhaustion requirement, defendant has attached
a denial by the National Inmate Appeals Administrator, Office of General Counsel,
of her compassionate release request. Doc. no. 315-2, p. 3. The denial is dated
March 2, 2021.     Because defendant has demonstrated that she completed the
administrative remedy process with respect to her compassionate release request, the
court concludes that it may proceed to address the merits of defendant’s motion.
                                         IV.
      Under the plain language of 18 U.S.C. § 3582(c)(1)(A)(i), a district court may
grant a motion for reduction of sentence, whether filed by the Director of the Bureau
of Prisons or a defendant, only if three requirements are met: “(1) the district court
finds that extraordinary and compelling reasons warrant such a reduction;” (2) the
district court finds that such a reduction is consistent with applicable policy

                                          3
          Case 5:19-cr-00004-F Document 320 Filed 08/04/21 Page 4 of 5




statements issued by the Sentencing Commission;”3 and (3) “the district court
considers the factors set forth in [18 U.S.C.] § 3553(a), to the extent that they are
applicable.” United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). District
courts may deny compassionate-release motions when any of the three prerequisites
are lacking, without addressing the others. Id. at 1043. On the other hand, when a
district court grants a motion for compassionate release, it must address all three
steps. Id.
       In defendant’s case, the court finds that the factors in 18 U.S.C. § 3553(a)
weigh against compassionate release. Relevant § 3553(a) factors include, but are
not limited to, the nature and circumstance of defendant’s offense and the history
and characteristics of defendant, the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, to provide just punishment
for the offense, to afford adequate deterrence to criminal conduct, and to protect the
public from further crimes of the defendant.
       Defendant is incarcerated because she committed a serious offense—
conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846. For her
offense, defendant was sentenced to a term of imprisonment of 60 months, the
mandatory minimum.          The court, in sentencing defendant to the mandatory
minimum, varied downward from the advisory guidelines range of imprisonment of
151 months to 188 months.            In so doing, the court took into consideration
defendant’s health.
       In addition, defendant has a significant criminal history. Her criminal history
includes 8 different state convictions. Defendant committed her offense in this case
while under a criminal judicial sentence.


3
 McGee held that the Sentencing Commission’s most recent policy statement, which was issued
before the First Step Act was enacted, is not applicable to sentence reduction motions filed by
prisoners pursuant to the First Step Act. 992 F.3d at 1048.

                                              4
            Case 5:19-cr-00004-F Document 320 Filed 08/04/21 Page 5 of 5




        Defendant still has almost one year of imprisonment remaining. Her projected
release date is June 25, 2022. Further, the Bureau of Prisons has classified defendant
as a medium risk for recidivism. Doc. no. 319-1, p. 2.
        After consideration of the relevant factors and bearing in mind the court varied
downward from the advisory guideline sentencing range for defendant’s offense, the
court concludes that a prison sentence longer than defendant has served to date is
necessary to reflect the seriousness of defendant’s offense, promote respect for the
law, provide just punishment, afford adequate deterrence to criminal conduct, and
protect the public from further crimes of the defendant. Therefore, the court
concludes that a sentence reduction is not appropriate. Defendant’s motion will be
denied.
                                           V.
        After careful consideration, defendant, Wylema Wilson’s Motion for
Reduction of Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (doc. no. 315) is
DENIED.
        IT IS SO ORDERED this 4th day of August, 2021.




19-0004p048 (Wilson).docx




                                            5
